

EXHIBIT 10.9
OCCIDENTAL PETROLEUM CORPORATION
2005 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK INCENTIVE AWARD TERMS AND CONDITIONS


DATE OF GRANT:
July 22, 2013
 
 
SHARES OF RESTRICTED STOCK:
See Morgan Stanley Benefit Access
“Stock-Based Awards/My Awards/Awarded”
 
 
VESTING SCHEDULE:


1/3 of Restricted Stock Shares on July 21, 2014
1/3 of Restricted Stock Shares on July 21, 2015
1/3 of Restricted Stock Shares on July 21, 2016





The following Terms and Conditions (these “Terms and Conditions”) are set forth
as of the Date of Grant between OCCIDENTAL PETROLEUM CORPORATION, a Delaware
corporation (“Occidental” and, with its subsidiaries, the “Company”), and the
Eligible Employee receiving this award (the “Grantee”).


1.    GRANT OF RESTRICTED STOCK INCENTIVE AWARD. In accordance with these Terms
and Conditions and the Occidental Petroleum Corporation 2005 Long-Term Incentive
Plan, as the same may be amended from time to time (the “Plan”), Occidental
grants to the Grantee as of the Date of Grant, the number of shares of
Restricted Stock set forth above. The Restricted Stock shall be fully paid and
nonassessable and shall be represented by a book-entry account registered in the
name of the Grantee with Occidental’s registrar and stock transfer agent that
will be subject to the restrictions hereinafter set forth until those shares
have become transferable in accordance with Section 2.


2.    RESTRICTIONS ON TRANSFER. (a) Until the shares of Restricted Stock have
vested as provided in Paragraph 3, they may not be transferred, assigned, sold,
pledged, exchanged, or otherwise encumbered or disposed of by the Grantee,
except to Occidental or pursuant to a domestic relations order, if applicable,
(if approved or ratified by the Committee); provided that the Grantee may
designate from time to time a beneficiary or beneficiaries on a form approved by
the Company (if enforceable under local law). If the Grantee dies without a
beneficiary designation on file with Occidental at the time of death, the
Grantee’s interest in the Restricted Stock will be transferred by will or by the
laws of descent and distribution.


(b) Further, if the Grantee was a Named Executive Officer during the last
completed fiscal year prior to vesting, then such Grantee shall retain
Beneficial Ownership of Shares equal to not less than 50% of the net after-tax
Shares received under these Terms and Conditions until the third anniversary
date of the vesting of the Restricted Stock under this Award (the “Beneficial
Ownership Period”). Compliance with the foregoing requirement shall be
determined by reference to the reports filed by the Grantee on Forms 3, 4, and
5, as applicable, pursuant to Section 16(a) of the Securities Exchange Act of
1934 (the “Exchange Act”) and the aggregate number of Shares

2013 RSI
1 of 10
 

--------------------------------------------------------------------------------



reported as Beneficially Owned during the Beneficial Ownership Period shall be
not less than the sum of the number of Shares then required to be so owned
pursuant to these Terms and Conditions and the terms and conditions of any other
grant containing this or a similar requirement. For purposes of these Terms and
Conditions, “Beneficial Ownership” has the meaning ascribed in Rule 16a-1(2)
under the Exchange Act, and “Named Executive Officer” has the meaning ascribed
thereto pursuant to Item 402 of Regulation S-K under the Exchange Act.


3.    VESTING AND FORFEITURE OF RESTRICTED STOCK INCENTIVE AWARD. (a) If the
Grantee fails to accept this award prior to the next record date for the payment
of dividends on the Common Stock subsequent to the Date of Grant, then,
notwithstanding any other provision of this award, the Grantee shall forfeit the
shares of Restricted Stock and all rights under this award and this award will
become null and void. For purposes of this section, acceptance of the award
shall occur on the date the Grantee accepts this Restricted Stock Incentive
Award through Morgan Stanley Benefit Access or any replacement on-line system
designated by the Company.


(b) Except as provided in this paragraph (b) and in paragraph (c), the Grantee
must remain in the continuous employ of the Company through the applicable
Vesting Date for the number of shares of Restricted Stock shown for such Vesting
Date to become nonforfeitable. The continuous employment of the Grantee will not
be deemed to have been interrupted by reason of the transfer of the Grantee’s
employment among the Company and its affiliates or an approved leave of absence.
If, prior to the final Vesting Date, the Grantee dies, becomes permanently
disabled while in the employ of the Company and terminates employment as a
result thereof, retires with the consent of the Company, or terminates
employment for the convenience of the Company (each of the foregoing, a
“Forfeiture Event”), then the number of shares of Restricted Stock will be
reduced on a pro rata basis based upon the number obtained by (i) multiplying
the total number of shares of Restricted Stock granted by a fraction, the
numerator of which is the number of days between the Forfeiture Event and the
Date of Grant and the denominator of which is the number of days between the
Grant Date and the final Vesting Date and (ii) subtracting from the product the
number of shares of Restricted Stock that vested prior to the Forfeiture Event.
Such pro rata unvested shares of Restricted Stock shall vest as of the date of
the Forfeiture Event and subject to Section 18 of these Terms and Conditions,
shall become immediately nonforfeitable. If the Grantee terminates employment
voluntarily or is terminated for cause before the final Vesting Date, then these
Terms and Conditions will terminate automatically on the date of the Grantee’s
termination and the Grantee shall forfeit the Restricted Stock that has not
vested prior to the Grantee’s termination date.


(c) If a Change in Control event occurs prior to the final Vesting Date and the
Grantee’s employment is terminated by the Company as a result of that event, the
number of shares of Restricted Stock that have not vested prior to the Change of
Control will be reduced on a pro rata basis based upon the number obtained by
(i) multiplying the total number of shares of Restricted Stock granted by a
fraction, the numerator of which is the number of days between the Grant date
and the later of the

2013 RSI
2 of 10
 

--------------------------------------------------------------------------------



date of the Change in Control and the date the Grantee’s employment is
terminated by the Company as a result of that event and the denominator of which
is the number of days between the Grant Date and the final Vesting Date and (ii)
subtracting from the product the number of shares of Restricted Stock that
vested prior to the Change of Control event or the Grantee’s termination of
employment by the Company and will fully vest and become nonforfeitable unless,
prior to the occurrence of the Change in Control event, the Committee, as
provided in Section 7.1 of the Plan, determines that such event will not
accelerate vesting of any of these Restricted Stock. Any such determination by
the Committee is binding on the Grantee.


(d) Notwithstanding any provision to the contrary, no payment shall be made with
respect to the Restricted Stock that would cause the total payments made to the
Grantee to exceed the limits in the Golden Parachute Policy or not comply with
the Section 18 of these Terms and Conditions.


4.    DIVIDEND, VOTING AND OTHER RIGHTS. Except as otherwise provided herein,
the Grantee shall have all of the rights of a stockholder with respect to the
shares of Restricted Stock, including the right to vote such shares and receive
any dividends that may be paid thereon; provided, however, that any additional
shares of Common Stock or other securities that the Grantee may become entitled
to receive pursuant to a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, separation or reorganization or any
other change in the capital structure of Occidental shall be subject to the same
restrictions as the shares of Restricted Stock.


5.    NO EMPLOYMENT CONTRACT. Nothing in these Terms and Conditions confers upon
the Grantee any right with respect to continued employment by the Company, nor
limits in any manner the right of the Company to terminate the employment or
adjust the compensation of the Grantee. Unless otherwise agreed in a writing
signed by the Grantee and an authorized representative of the Company, the
Grantee’s employment with the Company is at will and may be terminated at any
time by the Grantee or the Company.


6.    TAXES AND WITHHOLDING. Regardless of any action the Company takes with
respect to any or all income tax (including U.S. federal, state and local tax
and non-U.S. tax), social insurance, payroll tax, payment on account or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”), the Grantee acknowledges that
the ultimate liability for all Tax-Related Items is and remains the Grantee’s
responsibility and may exceed the amount actually withheld by the Company. The
Grantee further acknowledges that the Company (i) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this Restricted Stock Incentive Award, including the grant or
vesting of the Restricted Stock Incentive Award and the receipt of dividends;
and (ii) does not commit to and is under no obligation to structure the terms of
the grant or any aspect of the Restricted Stock Incentive Award to reduce or
eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Grantee has become subject to tax in more
than one jurisdiction between

2013 RSI
3 of 10
 

--------------------------------------------------------------------------------



the Date of Grant and the date of any relevant taxable event, the Grantee
acknowledges that the Company may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


Prior to the relevant taxable event, the Grantee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all Tax-Related Items. In
this regard, the Grantee authorizes the Company to withhold all applicable
Tax-Related Items legally payable by the Grantee with respect to dividends, from
the Grantee’s wages or other cash compensation and, with respect to all other
Tax-Related Items, first from the shares pursuant to this Restricted Stock
Incentive Award and, if not sufficient, from the Grantee’s wages or other cash
compensation. The Grantee shall pay to the Company any amount of Tax-Related
Items that the Company may be required to withhold as a result of the Grantees
receipt of this Restricted Stock Incentive Award that cannot be satisfied by the
means previously described.


Notwithstanding its availability, the Grantee expressly agrees not to make an
election pursuant to Section 83(b) of the U.S. Internal Revenue Code with
respect to the shares of Restricted Stock granted pursuant to these Terms and
Conditions.


7.     COMPLIANCE WITH LAW. The Company will make reasonable efforts to comply
with all federal, state and non-U.S. laws applicable to awards of this type.
However, if it is not feasible for the Company to comply with these laws with
respect to the grant or settlement of these awards, then the awards may be
cancelled without any compensation or additional benefits provided to Grantee as
a result of the cancellation.


8.    RELATION TO OTHER BENEFITS. The benefits received by the Grantee under
these Terms and Conditions will not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit sharing,
retirement or other benefit or compensation plan maintained by the Company,
including the amount of any life insurance coverage available to any beneficiary
of the Grantee under any life insurance plan covering employees of the Company.
Additionally, this Restricted Stock Incentive Award is not part of normal or
expected compensation or salary for any purposes, including, but not limited to
calculation of any severance, resignation, termination, redundancy, end of
service payments, bonuses or long‑service awards. The grant of this Restricted
Stock Incentive Award does not create any contractual or other right to receive
future grants of Restricted Stock Incentive Awards or benefits in lieu of
Restricted Stock Incentive Awards, even if Grantee has a history of receiving
Restricted Stock Incentive Awards or other cash or stock awards.


9.    AMENDMENTS. The Plan may be modified, amended, suspended or terminated by
the Board at any time, as provided in the Plan. Any amendment to the Plan will
be deemed to be an amendment to these Terms and Conditions to the extent it is
applicable to these Terms and Conditions; however, no amendment will adversely
affect the rights of the Grantee under these Terms and Conditions without the
Grantee's consent.

2013 RSI
4 of 10
 

--------------------------------------------------------------------------------



10.    SEVERABILITY. If one or more of the provisions of these Terms and
Conditions is invalidated for any reason by a court of competent jurisdiction,
the invalidated provisions shall be deemed to be separable from the other
provisions of these Terms and Conditions, and the remaining provisions of these
Terms and Conditions will continue to be valid and fully enforceable.


11.    ENTIRE AGREEMENT; RELATION TO PLAN; INTERPRETATION. Except as
specifically provided in this Section, these Terms and Conditions and the
Attachments incorporated in these Terms and Conditions constitute the entire
agreement between the Company and the Grantee with respect to this Restricted
Stock Incentive Award. These Terms and Conditions are subject to the terms and
conditions of the Plan. In the event of any inconsistent provisions between
these Terms and Conditions and the Plan, the provisions of the Plan control.
Capitalized terms used in these Terms and Conditions without definitions have
the meanings assigned to them in the Plan. References to Sections and
Attachments are to Sections of, and Attachments incorporated in, these Terms and
Conditions unless otherwise noted.


12.    SUCCESSORS AND ASSIGNS. Subject to Sections 2 and 3, the provisions of
these Terms and Conditions shall be for the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.


13.    GOVERNING LAW. The laws of the State of Delaware govern the
interpretation, performance, and enforcement of these Terms and Conditions.


14.    PRIVACY RIGHTS. By accepting this Restricted Stock Incentive Award, the
Grantee explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Grantee’s personal data as
described in these Terms and Conditions by and among, as applicable, the Company
and its affiliates for the exclusive purpose of implementing, administering and
managing the Grantee’s participation in the Plan. The Grantee understands that
the Company holds, or may receive from any agent designated by the Company,
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of this
Restricted Stock Incentive Award or any other entitlement to cash or shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in the
Grantee’s favor, for the purpose of implementing, administering and managing the
Plan, including complying with applicable tax and securities laws (“Data”). Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan. These recipients may be located in
the Grantee’s country or elsewhere, and may have different data privacy laws and
protections than the Grantee’s country. By accepting these Terms and Conditions,
the Grantee authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes described
above. The Grantee may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary

2013 RSI
5 of 10
 

--------------------------------------------------------------------------------



amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting the Committee in writing. Refusing or withdrawing
consent may affect the Grantee’s ability to participate in the Plan.


15.    ELECTRONIC DELIVERY AND ACCEPTANCE. The Company may, in its sole
discretion, decide to deliver any documents related to this Restricted Stock
Incentive Award granted under the Plan or future awards that may be granted
under the Plan (if any) by electronic means or to request the Grantee’s consent
to participate in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and, if requested, to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.


16.    GRANTEE’S REPRESENTATIONS AND RELEASES. By accepting this Restricted
Stock Incentive Award, the Grantee acknowledges that the Grantee has read these
Terms and Conditions and understands that (i) the grant of this Restricted Stock
Incentive Award is made voluntarily by Occidental in its discretion with no
liability on the part of any of its direct or indirect subsidiaries and that, if
the Grantee is not an employee of Occidental, the Grantee is not, and will not
be considered, an employee of Occidental but the Grantee is a third party
(employee of a subsidiary) to whom this Restricted Stock Incentive Award is
granted; (ii) all decisions with respect to future awards, if any, will be at
the sole discretion of Occidental; (iii) the Grantee’s participation in the Plan
is voluntary; (iv) this Restricted Stock Incentive Award is an extraordinary
item that does not constitute a regular and recurring item of base compensation;
(v) the future value of any Shares issued pursuant to this Restricted Stock
Incentive Award cannot be predicted and Occidental does not assume liability in
the event this Restricted Stock Incentive Award has no value in the future; (vi)
subject to the terms of any tax equalization agreement between the Grantee and
the entity employing the Grantee, the Grantee will be solely responsible for the
payment or nonpayment of taxes imposed or threatened to be imposed by any
authority of any jurisdiction; and (vii) Occidental is not providing any tax,
legal or financial advice with respect to this Restricted Stock Incentive Award
or the Grantee’s participation in the Plan.


In consideration of the grant of this Restricted Stock Incentive Award, no claim
or entitlement to compensation or damages shall arise from termination of this
Restricted Stock Incentive Award or diminution in value of this Restricted Stock
Incentive Award resulting from termination of the Grantee’s employment by the
Company (for any reason whatsoever) and, to the extent permitted by law, the
Grantee irrevocably releases the Company from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting this Restricted Stock Incentive
Award, the Grantee shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim.
By accepting this Restricted Stock Incentive Award, the Grantee agrees, to the
extent not contrary to applicable law, to the General Terms of Employment set
out on Attachment 1 and the Arbitration Provisions set out on Attachment 2,
which, in each case, are incorporated in these Terms and Conditions by
reference.



2013 RSI
6 of 10
 

--------------------------------------------------------------------------------



17.    IMPOSITION OF OTHER REQUIREMENTS. Occidental reserves the right to impose
other requirements on the Grantee’s participation in the Plan and on the
Restricted Stock Incentive Award, to the extent Occidental determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Grantee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.


18.    COMPLIANCE WITH SECTION 409A OF THE CODE. All amounts payable under these
Terms and Conditions are intended to comply with the "short term deferral"
exception from Section 409A of the U.S. Internal Revenue Code ("Section 409A")
specified in Treas. Reg. § 1.409A-1(b)(4) (or any successor provision) and shall
be paid within the period necessary to qualify for such exception.
Notwithstanding the foregoing, to the extent that it is determined that the Plan
or this award is subject to Section 409A, these Terms and Conditions shall be
interpreted and administered in such a way as to comply with the applicable
provisions of Section 409A to the maximum extent possible. In addition, if this
award is subject to Section 409A, then, (i) any payment made to a Grantee who
must be treated as a "specified employee" within the meaning of Section 409A,
that is made on account of the Grantee's separation from service (as defined for
purposes of Section 409A) (other than by reason of death) will be made at the
time specified above in these Terms and Conditions or, if later, on the date
that is six (6) months and one (1) day following the date of the Grantee's
separation from service; (ii) any payment on a Change in Control event will be
made only if the Change in Control also qualifies as a change of control event
within the meaning of Section 409A; and (iii) any determination by the Committee
not to accelerate the award on a Change in Control shall be made only to the
extent such determination is consistent with Section 409A. To the extent that
the Board determines that the Plan or this award is subject to Section 409A and
fails to comply with the requirements of Section 409A, the Board reserves the
right (without any obligation to do so) to amend or terminate the Plan and/or
amend, restructure, terminate or replace this award in order to cause this award
to either not be subject to Section 409A or to comply with the applicable
provisions of such section.







2013 RSI
7 of 10
 

--------------------------------------------------------------------------------



Attachment 1
General Terms of Employment
A.    Except as otherwise required by law or legal process, the Grantee will not
publish or divulge to any person, firm, corporation or institution and will not
use to the detriment of Occidental, or any of its subsidiaries or other
affiliates, or any of their respective officers, directors, employees or
stockholders (collectively, “Occidental Parties”), at any time during or after
the Grantee’s employment by any of them, any trade secrets or confidential
information of any of them (whether generated by them or as a result of any of
their business relationships), including such information as described in
Occidental’s Code of Business Conduct and other corporate policies, without
first obtaining the written permission of an officer of the Company.
B.    At the time of leaving employment with the Company, the Grantee will
deliver to the Company, and not keep or deliver to anyone else, any and all
credit cards, drawings, blueprints, specifications, devices, notes, notebooks,
memoranda, reports, studies, correspondence and other documents, and, in
general, any and all materials relating to the Occidental Parties (whether
generated by them or as a result of their business relationships), including any
copies (whether in paper or electronic form), that the Grantee has in the
Grantee’s possession or control.
C.    The Grantee will, during the Grantee’s employment by the Company, comply
with the provisions of Occidental’s Code of Business Conduct.
D.    Except as otherwise required by the Grantee’s job or permitted by law, the
Grantee will not make statements about any Occidental Parties (1) to the press,
electronic media, to any part of the investment community, to the public, or to
any person connected with, employed by or having a relationship with any of them
without permission of an officer of the Company or (2) that are derogatory,
defamatory or negative. Nothing herein, however, shall prevent Grantee from
making a good faith report or complaint to appropriate governmental authorities.
To the fullest extent permitted by law, Grantee will not interfere with or
disrupt any of the Company’s operations or otherwise take actions intended
directly to harm any of the Occidental Parties.
E.    All inventions, developments, designs, improvements, discoveries and ideas
that the Grantee makes or conceives in the course of employment by the Company,
whether or not during regular working hours, relating to any design, article of
manufacture, machine, apparatus, process, method, composition of matter, product
or any improvement or component thereof, that are manufactured, sold, leased,
used or under development by, or pertain to the present or possible future
business of the Company shall be a work-for-hire and become and remain the
property of Occidental, its successors and assigns.
The provisions of this Section do not apply to an invention that qualifies fully
under the provisions of Section 2870 of the California Labor Code, which
provides in

2013 RSI
8 of 10
 

--------------------------------------------------------------------------------



substance that provisions in an employment agreement providing that an employee
shall assign or offer to assign rights in an invention to his or her employer do
not apply to an invention for which no equipment, supplies, facilities, or trade
secret information of the employer was used and which was developed entirely on
the employee’s own time, except for those inventions that either (a) relate, at
the time of conception or reduction to practice of the invention, (1) to the
business of the employer or (2) to the employer’s actual or demonstrably
anticipated research or development, or (b) result from any work performed by
the employee for the employer.
F.    The foregoing General Terms of Employment are not intended to be an
exclusive list of the employment terms and conditions that apply to the Grantee.
The Company, in its sole discretion, may at any time amend or supplement the
foregoing terms. The Grantee’s breach of the foregoing General Terms of
Employment will entitle the Company to take appropriate disciplinary action,
including, without limitation, reduction of the Restricted Stock Incentive Award
granted pursuant to these Terms and Conditions and termination of employment.



2013 RSI
9 of 10
 

--------------------------------------------------------------------------------



Attachment 2


Arbitration Provisions


Any dispute arising out of or in any way related to the Grantee’s employment
with the Company, or the termination of that employment, will be decided
exclusively by final and binding arbitration pursuant to any procedures required
by applicable law. To the extent not inconsistent with applicable law, any
arbitration will be submitted to American Arbitration Association (“AAA”) and
subject to AAA Employment Arbitration Rules and Mediation Procedures in effect
at the time of filing of the demand for arbitration. Only the following claims
are excluded from these Terms and Conditions: (1) claims for workers’
compensation, unemployment compensation, or state disability benefits, and
claims based upon any pension or welfare benefit plan the terms of which contain
an arbitration or other non-judicial dispute resolution procedure, (2) to the
extent permitted by applicable law, claims for provisional remedies to maintain
the status quo pending the outcome of arbitration, (3) claims based on
compensation award agreements and incentive plans and (4) claims which are not
permitted by applicable law to be subject to a binding pre-dispute arbitration
agreement.


Any controversy regarding whether a particular dispute is subject to arbitration
under this Section shall be decided by the arbitrator.


To the extent required under applicable law, the Grantee’s responsibility for
payment of the neutral arbitrator’s fees and expenses shall be limited to an
amount equal to the filing fee that would be required for a state trial court
action and the Company shall pay all remaining fees and expenses of the
arbitrator. Unless otherwise required under applicable law, the parties shall
each pay their pro rata share of the neutral arbitrator's expenses and fees. Any
controversy regarding the payment of fees and expenses under this arbitration
provision shall be decided by the arbitrator.


The arbitrator may award any form of remedy or relief (including injunctive
relief) that would otherwise be available in court. Any award pursuant to said
arbitration shall be accompanied by a written opinion of the arbitrator setting
forth the reason for the award. The award rendered by the arbitrator shall be
conclusive and binding upon the parties hereto, and judgment upon the award may
be entered, and enforcement may be sought in, any court of competent
jurisdiction. To the extent not inconsistent with applicable laws, the
arbitrator will have the authority to hear and grant motions.





2013 RSI
10 of 10
 